Opinion issued January 31, 2013




                                      In The
                               Court of Appeals
                                     For The
                            First District of Texas


                               NO. 01-11-01122-CV


                        LAUREL BAY, LTD., Appellant

                                        V.

SIMBAKI, LTD., d/b/a BERRYHILL BAJA GRILL & CANTINA, Appellee


                On Appeal from the County Court at Law No. 1
                          Galveston County, Texas
                     Trial Court Cause No. CV0064445


                        MEMORANDUM OPINION

      Appellant, Laurel Bay, Ltd., has failed to timely file a brief. See TEX. R.

APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of

appellant to file brief).   After being notified that this appeal was subject to
dismissal, appellant did not adequately respond. See TEX. R. APP. P. 42.3(b)

(allowing involuntary dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a

brief. We dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                            2